" ..   \




   UNITED STATES DISTRICT COURT
                                                                                         ORIGINAL
   SOUTHERN DISTRICT OF NEW YORK
   United States of America
                                                                        Deferred Prosecution Agreement
                            V.
                                                                                           19 Cr. 756 (ALC)
   Mohammed Altaf Hossain,                                      USDCSDNY - - - - - - - - ~
                                                                DOCUMENT
                                       Defendant.               ELECTRONICALL y FILED
                                                                DOC#:
                                                                DATEF~IL~E=D~:---;;"3;-_~9-_-'2..-U~-
   TO: Mohammed Altaf Hossain

          On October 18, 2019, a grand jury sitting in the Southern District of New York returned
   Indictment 19 Cr. 756 (ALC), in which you are accused of offenses against the United States, to
   wit, conspiracy against the United States, in violation of Title 18, United States Code, Section
   371, and a violation of the SNAP Program, in violation of Title 7, United States Code, Section
   2024(b), and Title 18, United States Code, Section 2. However, after a thorough investigation it
   has been determined that the interest of the United States and your own interest will best be
   served by deferring prosecution in this District. Prosecution will be deferred during the term of
   your good behavior and satisfactory compliance with the terms of this agreement for the period
   of six months from the signing of this agreement. The terms and conditions constituting your
   good behavior and satisfactory compliance are as follows:

           (1) You shall refrain from violation of any law (federal, state and local). You shall
               immediately contact your U.S. Pretrial Services Officer if arrested or questioned by a
               law-enforcement officer.

           (2) You shall associate only with law-abiding persons.

           (3) You shall not leave the Southern District of New York, the Eastern District of New York,
               the District of New Jersey, or the Eastern District of Pennsylvania without the permission
               of your supervising U.S. Pretrial Services Officer. International travel shall be subject to
               the approval of your supervising U.S. Pretrial Services Officer and the Government. It is
               expected that your supervising U.S. Pretrial Services Officer and the Government will
               approve travel of determinate duration to Saudi Arabia and/or Bangladesh upon
               presentation of an appropriate travel plan and acquisition of required visa(s) or other
               necessary international travel documents.

           (4) You shall notify your supervising U.S. Pretrial Services Officer immediately of any
               change in your place of residence.

           (5) You shall follow your supervising U.S. Pretrial Services Officer's instructions and advice.

           (6) You shall report to your supervising U.S. Pretrial Services Officer as directed.
~   .. i




              As a further condition you hereby consent to disclosure, by any federal, state or local
      government agency, or by any medical or substance abuse treatment provider, to the U.S. Pretrial
      Services Officer supervising your case, of such medical and treatment records as may be
      requested by the Pretrial Services Officer to evaluate deferral of prosecution in this case. You
      further agree that you will execute any additional consent forms that any such agency or provider
      may require to release such information.

              The United States Attorney may at any time revoke or modify any condition of this
      provisional release or change the period of such supervision. The United States Attorney may
      discharge you from supervision at any time. The United States Attorney may at any time
      proceed with the prosecution for this offense should the United States Attorney, in his or her sole
      discretion, deem such action advisable.

              If upon completion of your supervision a written report from your supervising U.S.
      Pretrial Services Officer is received to the effect that you have complied with all the rules,
      regulations and conditions and special conditions applicable to your deferred prosecution, no
      further prosecution will be instituted in this District for the above offense.

      Dated: New York, New York
             March 3, 2020


                                                               GEOFFREY S. BERMAN
                                                               United States Attorney for the
                                                               Southern District of New York



                                                         By:
                                                                rettM.Kalikow
                                                               Assistant United States Attorney
                                                               Tel.: 212-637-2220




                                                                                                  07.29.2012
#   '   ,.   1




                     The undersigned hereby consents to the foregoing and expressly waives any and all rights
             to a speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy
             Trial Act, 18 U.S.C. §§3161 et seq., and any other pertinent provisions, and consents to the
             adjournment of all pending proceedings in this case. The undersigned further waives the
             applicable statute of limitations with respect to any prosecution that is not time-barred on the
             date that this agreement is signed. It is the intent of this provision to toll the applicable statute of
             limitations during the pendency of the deferred prosecution.


             Dated: New York, New York

                    March   J__, 2020

                                                                        Mohammed Altaf Hossain
                                                                        Defendant



                    Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
             time during which the prosecution of the defendant is deferred pursuant to this agreement is
             hereby approved.

             Dated: New York, New York

                    March _j_, 2020



                                                                        United States District Judge


                    The undersigned hereby consents to the foregoing and will accept supervision of the
             above-named defendant on the conditions set forth herein.



             Dated: New York, New York
                    March ___j__, 2020


                                                                              M.i,LJ
                                                                        Mohammed Ahmed
                                                                        United States Pretrial Services Officer
                                                                                                            07.29.2012
